Exhibit 10.31

[SECOND] AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS [SECOND] AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into by and between Cadence Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and                      (“Executive”), and shall
be effective as of                     , 2008 (the “Effective Date”).

WHEREAS, Executive and Company are parties to that certain Employment Agreement
dated as of                     ,             , [as amended and restated on
                    ,             ,] (the “Original Agreement”).

WHEREAS, Executive and Company desire to amend and restate the Original
Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

(a) Board. “Board” means the Board of Directors of the Company.

(b) Bonus. “Bonus” means an amount equal to (i) the bonus awarded to Executive
for the fiscal year prior to the date of termination (which bonus shall be
annualized to the extent Executive was not employed for the entire fiscal year
prior to the date of termination), or (ii) if Executive has not received a bonus
because Executive was not employed by the Company for a sufficient period of
time, Executive’s target annual bonus for the fiscal year in which the date of
termination occurs. If any portion of the bonuses awarded to Executive consisted
of securities or other property, the fair market value thereof shall be
determined in good faith by the Board.

(c) Cause. “Cause” means any of the following:

(i) the commission of an act of fraud, embezzlement or dishonesty by Executive
that has a material adverse impact on the Company or any successor or affiliate
thereof;

(ii) a conviction of, or plea of “guilty” or “no contest” to, a felony by
Executive;

(iii) any unauthorized use or disclosure by Executive of confidential
information or trade secrets of the Company or any successor or affiliate
thereof that has a material adverse impact on any such entity;

(iv) Executive’s gross negligence, insubordination or material violation of any
duty of loyalty to the Company or any other material misconduct on the part of
Executive;

(v) Executive’s ongoing and repeated failure or refusal to perform or neglect of
Executive’s duties as required by this Agreement, which failure, refusal or
neglect



--------------------------------------------------------------------------------

continues for fifteen (15) days following Executive’s receipt of written notice
from the Board or the Company’s Chief Executive Officer (the “CEO”) or the
President stating with specificity the nature of such failure, refusal or
neglect; or

(vi) Executive’s breach of any material provision of this Agreement; provided,
however, that prior to the determination that “Cause” under this Section 1(c)
has occurred, the Company shall (w) provide to Executive in writing, in
reasonable detail, the reasons for the determination that such “Cause” exists,
(x) other than with respect to clause (v) above which specifies the applicable
period of time for Executive to remedy his or her breach, afford Executive a
reasonable opportunity to remedy any such breach, (y) provide the Executive an
opportunity to be heard prior to the final decision to terminate the Executive’s
employment hereunder for such “Cause” and (z) make any decision that such
“Cause” exists in good faith.

The foregoing definition shall not in any way preclude or restrict the right of
the Company or any successor or affiliate thereof to discharge or dismiss
Executive for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of this Agreement, to constitute grounds for
termination for Cause.

(d) Change of Control. “Change of Control” means (i) a merger or consolidation
of the Company with or into any other corporation or other entity or person or
(ii) a sale, lease, exchange or other transfer in one transaction or a series of
related transactions of all or substantially all of the Company’s outstanding
securities or all or substantially all of the Company’s assets; provided,
however, that the following events shall not constitute a “Change of Control”:
(A) a merger or consolidation of the Company in which the holders of the voting
securities of the Company immediately prior to the merger or consolidation hold
at least a majority of the voting securities in the successor corporation
immediately after the merger or consolidation; (B) a sale, lease, exchange or
other transaction in one transaction or a series of related transactions of all
or substantially all of the Company’s assets to a wholly-owned subsidiary
corporation; (C) a mere reincorporation of the Company; or (D) a transaction
undertaken for the sole purpose of creating a holding company that will be owned
in substantially the same proportion by the persons who held the Company’s
securities immediately before such transaction.

(e) Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the Treasury Regulations and other interpretive guidance issued
thereunder.

(f) Good Reason. “Good Reason” means the occurrence of any of the following
events or conditions without Executive’s written consent:

(i) a material diminution in Executive’s authority, duties or responsibilities;

(ii) a material diminution in Executive’s base compensation, except in
connection with a general reduction in the base compensation of the Company’s or
any successor’s or affiliate’s personnel with similar status and
responsibilities;



--------------------------------------------------------------------------------

(iii) a material change in the geographic location at which Executive must
perform his duties; or

(iv) any other action or inaction that constitutes a material breach by the
Company or any successor or affiliate of its obligations to Executive under this
Agreement.

Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Executive’s written consent within
ninety (90) days of the occurrence of such event. The Company or any successor
or affiliate shall have a period of thirty (30) days to cure such event or
condition after receipt of written notice of such event from Executive. Any
voluntary termination of Executive’s employment for “Good Reason” following such
thirty (30) day cure period must occur no later than the date that is six
(6) months following the initial occurrence of one of the foregoing events or
conditions without Executive’s written consent and such voluntary termination of
Executive’s employment shall be treated as an involuntary termination of
employment.

(g) Permanent Disability. Executive’s “Permanent Disability” shall be deemed to
have occurred if Executive shall become physically or mentally incapacitated or
disabled or otherwise unable fully to discharge his or her duties hereunder for
a period of ninety (90) consecutive calendar days or for one hundred twenty
(120) calendar days in any one hundred eighty (180) calendar-day period. The
existence of Executive’s Permanent Disability shall be determined by the Company
on the advice of a physician chosen by the Company and the Company reserves the
right to have the Executive examined by a physician chosen by the Company at the
Company’s expense.

(h) Stock Awards. “Stock Awards” means all stock options, restricted stock and
such other awards granted pursuant to the Company’s stock option and equity
incentive award plans or agreements and any shares of stock issued upon exercise
thereof.

2. Services to Be Rendered.

(a) Duties and Responsibilities. Executive shall serve as                     
of the Company[, but shall not perform policy-making functions for the Company
or be designated an “officer” of the Company, as such term is defined under Rule
16a-1(f) of the Securities Exchange Act of 1934, as amended]. In the performance
of such duties, Executive shall report directly to the [Board][CEO][Chief
Medical Officer (“CMO”)] and shall be subject to the direction of the
[Board][CEO][CMO] and to such limits upon Executive’s authority as the Board or
the CEO or [CMO] may from time to time impose. [In the event of the [CEO][CMO]’s
incapacity or unavailability, Executive shall report directly to the CEO [or
President], or such other officer of the Company as the CEO may designate, or be
subject to the direction of the Board or its designee.] Executive hereby
consents to serve as an officer and/or director of the Company or any subsidiary
or affiliate thereof without any additional salary or compensation, if so
requested by the [Board][CEO]. Executive shall be employed by the Company on a
full time basis. Executive’s primary place of work shall be the Company’s
facility in San Diego, California, or such other location within San Diego
County as may be designated by the [Board][CEO] from time to time. Executive
shall also render services at such other places within or outside the United
States as the [Board][CEO][or CMO] may direct from time to time.



--------------------------------------------------------------------------------

Executive shall be subject to and comply with the policies and procedures
generally applicable to senior executives of the Company to the extent the same
are not inconsistent with any term of this Agreement.

(b) Exclusive Services. Executive shall at all times faithfully, industriously
and to the best of his or her ability, experience and talent perform to the
satisfaction of the Board, the CEO and the President all of the duties that may
be assigned to Executive hereunder and shall devote substantially all of his or
her productive time and efforts to the performance of such duties. Subject to
the terms of the Employee Proprietary Information and Inventions Agreement
referred to in Section 5(b), this shall not preclude Executive from devoting
time to personal and family investments or serving on community and civic
boards, or participating in industry associations, provided such activities do
not interfere with his or her duties to the Company, as determined in good faith
by the [Board][ CEO]. Executive agrees that he or she will not join any boards,
other than community and civic boards (which do not interfere with his or her
duties to the Company), without the prior approval of the [Board][ CEO].

3. Compensation and Benefits. The Company shall pay or provide, as the case may
be, to Executive the compensation and other benefits and rights set forth in
this Section 3.

(a) Base Salary. The Company shall pay to Executive a base salary of
                     per year, payable in accordance with the Company’s usual
pay practices (and in any event no less frequently than monthly). Executive’s
base salary shall be subject to review annually by and at the sole discretion of
the Compensation Committee of the Board or its designee.

(b) Bonus. Executive shall participate in any bonus plan that the Board or its
designee may approve for the senior executives of the Company.

(c) Benefits. Executive shall be entitled to participate in benefits under the
Company’s benefit plans and arrangements, including, without limitation, any
employee benefit plan or arrangement made available in the future by the Company
to its senior executives, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements. The
Company shall have the right to amend or delete any such benefit plan or
arrangement made available by the Company to its senior executives and not
otherwise specifically provided for herein.

(d) Expenses. The Company shall reimburse Executive for reasonable out-of-pocket
business expenses incurred in connection with the performance of his or her
duties hereunder, subject to (i) such policies as the Company may from time to
time establish, [and] (ii) Executive furnishing the Company with evidence in the
form of receipts satisfactory to the Company substantiating the claimed
expenditures[, (iii) Executive receiving advance approval from the CEO in the
case of expenses for travel outside of North America, and (iv) Executive
receiving advance approval from the CEO in the case of expenses (or a series of
related expenses) in excess of $10,000]. Any amounts payable under this
Section 3(d) shall be made in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(iv) and shall be paid in accordance with Company policy
but in no event later than the last day of Executive’s taxable year following
the taxable year in which Executive incurred the expenses. The amounts provided
under this



--------------------------------------------------------------------------------

Section 3(d) during any taxable year of Executive’s will not affect such amounts
provided in any other taxable year of Executive’s, and Executive’s right to
reimbursement for such amounts shall not be subject to liquidation or exchange
for any other benefit. The two preceding sentences shall only apply with respect
to expense reimbursements that are taxable to Executive.

(e) Paid Time Off. Executive shall be entitled to such periods of paid time off
(“PTO”) each year as provided from time to time under the Company’s PTO
guidelines; provided that Executive shall be entitled to at least four (4) weeks
of PTO per year.

(f) Equity Plans. Executive shall be entitled to participate in any equity or
other employee benefit plan that is generally available to senior executive
officers, as distinguished from general management, of the Company. Except as
otherwise provided in this Agreement, Executive’s participation in and benefits
under any such plan shall be on the terms and subject to the conditions
specified in the governing document of the particular plan.

(g) Stock Award Acceleration.

(i) If Executive’s employment is terminated by the Company without Cause, by
Executive for Good Reason, or as a result of Executive’s death or Permanent
Disability, the vesting and/or exercisability of each of Executive’s outstanding
Stock Awards shall be automatically accelerated on the date of termination as to
the number of Stock Awards that would vest over the twelve (12) month period
following the date of termination had Executive remained continuously employed
by the Company during such period.

(ii) The vesting and exercisability of fifty percent (50%) of Executive’s
outstanding Stock Awards shall be automatically accelerated on the date of a
Change of Control.

(iii) If Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason within three (3) months prior to or twelve (12) months
following a Change of Control, the vesting and/or exercisability of any
outstanding unvested portions of Executive’s Stock Awards shall be automatically
accelerated on the later of (A) the date of termination or (B) the date of the
Change of Control. In addition, Executive’s Stock Awards may be exercised by
Executive (or Executive’s guardian or legal representative) until the latest of
(A) three (3) months after the date of termination, (B) with respect to any
portion of the Stock Awards that become exercisable on the date of a Change of
Control pursuant to this Section 3(g)(iii), three (3) months after the date of
the Change of Control, or (C) such longer period as may be specified in the
applicable Stock Award agreement; provided, however, that in no event shall any
Stock Award remain exercisable beyond the original outside expiration date of
such Stock Award.

(iv) The vesting pursuant to clauses (i), (ii) and (iii) of this Section 3(g)
shall be cumulative. The foregoing provisions are hereby deemed to be a part of
each Stock Award and to supersede any less favorable provision in any agreement
or plan regarding such Stock Award.



--------------------------------------------------------------------------------

4. Termination and Severance. Executive shall be entitled to receive benefits
upon termination of employment only as set forth in this Section 4:

(a) At-Will Employment; Termination. The Company and Executive acknowledge that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law, and that Executive’s employment with the Company may be
terminated by either party at any time for any or no reason, with or without
notice. If Executive’s employment terminates for any reason, Executive shall not
be entitled to any payments, benefits, damages, awards or compensation other
than as provided in this Agreement. Executive’s employment under this Agreement
shall be terminated immediately on the death of Executive.

(b) Termination by Death. If Executive’s employment is terminated by death,
Executive’s estate shall be entitled to receive (i) Executive’s fully earned but
unpaid base salary for days worked prior to the date of Executive’s death at the
rate then in effect, plus all other amounts to which Executive is entitled under
any compensation plan or practice of the Company at the time of Executive’s
death, (ii) a lump sum cash payment equal to Executive’s annual base salary as
in effect immediately prior to the date of death, payable within thirty
(30) days following the date of Executive’s death, (iii) a lump sum cash payment
equal to Executive’s Bonus for the year in which Executive’s death occurs
prorated for the period during such year Executive was employed prior to his or
her death, payable within thirty (30) days following the date of Executive’s
death, and (iv) for the period beginning on the date of death and ending on the
date which is twelve (12) full months following the date of death (or, if
earlier, the date on which the applicable continuation period under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
expires), the Company shall reimburse Executive’s eligible dependents for the
costs associated with continuation coverage for such eligible dependents
pursuant to COBRA (provided that Executive’s dependents shall be solely
responsible for all matters relating to such continuation of coverage pursuant
to COBRA, including, without limitation, election of such coverage and his or
her timely payment of premiums).

(c) Termination for Permanent Disability. If Executive’s employment is
terminated by the Company as a result of Executive’s Permanent Disability,
Executive shall be entitled to receive (i) Executive’s fully earned but unpaid
base salary for days worked prior to the commencement of Executive’s disability
leave at the rate then in effect, plus all other amounts to which Executive is
entitled under any compensation plan or practice of the Company at the time such
payments are due, (ii) subject to Executive’s continued compliance with
Section 5, a lump sum cash payment equal to Executive’s annual base salary as in
effect immediately prior to the date of termination, payable within ten
(10) days following the effective date of Executive’s Release (as defined
below), (iii) subject to Executive’s continued compliance with Section 5, a lump
sum cash payment equal to Executive’s Bonus for the year in which the date of
termination occurs prorated for the period during such year Executive was
employed prior to the date of termination, within ten (10) days following the
effective date of Executive’s Release (as defined below), (iv) subject to
Executive’s continued compliance with Section 5, for the period beginning on the
date of termination and ending on the date which is twelve (12) full months
following the date of termination (or, if earlier, the date on which the
applicable continuation period under COBRA expires), the Company shall
(A) reimburse Executive for the costs associated with continuation coverage
pursuant to COBRA for Executive and his or her eligible dependents who were
covered under the Company’s health plans as of the date of Executive’s
termination



--------------------------------------------------------------------------------

(provided that Executive shall be solely responsible for all matters relating to
his or her continuation of coverage pursuant to COBRA, including, without
limitation, his or her election of such coverage and his or her timely payment
of premiums), and (v) the Company shall pay for and provide Executive and such
eligible dependents with a lump sum payment sufficient to pay the premiums for
life insurance benefits coverage for the twelve (12) month period commencing on
the date of termination to the extent such Executive and/or such dependents were
receiving such benefits prior to the date of Executive’s termination, which
payment shall be paid within ten (10) days following the effective date of
Executive’s Release.

(d) Termination Without Cause or For Good Reason.

(i) Termination Without Cause or For Good Reason. If Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason more
than three (3) months prior to a Change of Control or more than twelve
(12) months following a Change of Control, Executive shall be entitled to
receive, in lieu of any severance benefits to which Executive may otherwise be
entitled under any severance plan or program of the Company (other than as
provided in Section 3(g) of this Agreement), the benefits provided below:

(A) the Company shall pay to Executive his or her fully earned but unpaid base
salary, when due, through the date of termination at the rate then in effect,
plus all other amounts to which Executive is entitled under any compensation
plan or practice of the Company at the time of termination;

(B) subject to Executive’s continued compliance with Section 5, Executive shall
be entitled to receive a lump sum cash payment equal to Executive’s annual base
salary as in effect immediately prior to the date of termination, payable within
ten (10) days following the effective date of Executive’s Release (as defined
below); plus

(C) subject to Executive’s continued compliance with Section 5, for the period
beginning on the date of termination and ending on the date which is twelve
(12) full months following the date of termination (or, if earlier, the date on
which the applicable continuation period under COBRA expires), the Company shall
reimburse Executive for the costs associated with continuation coverage pursuant
to COBRA for Executive and his or her eligible dependents who were covered under
the Company’s health plans as of the date of Executive’s termination (provided
that Executive shall be solely responsible for all matters relating to his or
her continuation of coverage pursuant to COBRA, including, without limitation,
his or her election of such coverage and his or her timely payment of premiums);
and

(D) subject to Executive’s continued compliance with Section 5, the Company
shall pay for and provide Executive and such eligible dependents with a lump sum
payment sufficient to pay the premiums for life insurance benefits coverage for
the twelve (12) month period commencing on the date of termination to the extent
such Executive and/or such dependents were receiving such benefits prior to the
date of Executive’s termination, which payment shall be paid within ten
(10) days following the effective date of Executive’s Release; and



--------------------------------------------------------------------------------

(E) subject to Executive’s continued compliance with Section 5, for the period
beginning on the date of termination and ending on the date which is twelve
(12) full months following the date of termination, Executive shall be entitled
to executive-level outplacement services at the Company’s expense, not to exceed
$15,000. Such services shall be provided by a firm selected by Executive from a
list compiled by the Company.

(F) To the extent Executive is entitled to payments or benefits under
Section 4(d)(ii), then Executive shall receive the payments and benefits
described in Section 4(d)(ii) in lieu of the payments and benefits described in
this Section 4(d)(i).

(ii) Termination Without Cause or By Executive For Good Reason In Connection
With a Change of Control. If Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason within three (3) months prior to
or twelve (12) months following a Change of Control (provided that, in the event
the date of Executive’s termination of employment precedes the consummation of a
Change of Control, such Change of Control must occur no later than March 1 of
the calendar year following the year in which Executive’s termination of
employment occurs), Executive shall be entitled to receive, in lieu of any
severance benefits to which Executive may otherwise be entitled under any
severance plan or program of the Company (other than as provided in Section 3(g)
of this Agreement), the benefits provided below:

(A) the Company shall pay to Executive his or her fully earned but unpaid base
salary, when due, through the date of termination at the rate then in effect,
plus all other amounts to which Executive is entitled under any compensation
plan or practice of the Company at the time of termination;

(B) subject to Executive’s continued compliance with Section 5, Executive shall
be entitled to receive a lump sum cash payment, payable within ten (10) days
following the effective date of Executive’s Release (or, in the event the date
of termination precedes the consummation of a Change of Control, the payment of
Executive’s prorated Bonus pursuant to clause (2) below shall be paid within ten
(10) days following the date of the Change in Control but in no event later than
March 15 of the calendar year following the year in which Executive’s
termination of employment occurs), equal to the sum of:

(1) Executive’s annual base salary as in effect immediately prior to the date of
termination, plus

(2) an amount equal to Executive’s Bonus for the year in which the date of
termination occurs prorated for the period during such year Executive was
employed prior to the date of termination;

(C) subject to Executive’s continued compliance with Section 5, for the period
beginning on the date of termination and ending on the date which is twelve
(12) full months following the date of termination (or, if earlier, the date on
which the applicable continuation period under COBRA expires), the Company shall
reimburse



--------------------------------------------------------------------------------

Executive for the costs associated with continuation coverage pursuant to COBRA
for Executive and his or her eligible dependents who were covered under the
Company’s health plans as of the date of Executive’s termination (provided that
Executive shall be solely responsible for all matters relating to his or her
continuation of coverage pursuant to COBRA, including, without limitation, his
or her election of such coverage and his or her timely payment of premiums), and

(D) subject to Executive’s continued compliance with Section 5, the Company
shall pay for and provide Executive and such eligible dependents with a lump sum
payment sufficient to pay the premiums for life insurance benefits coverage for
the twelve (12) month period commencing on the date of termination to the extent
such Executive and/or such dependents were receiving such benefits prior to the
date of Executive’s termination, which payment shall be paid within ten
(10) days following the effective date of Executive’s Release; and

(E) subject to Executive’s continued compliance with Section 5, for the period
beginning on the date of termination and ending on the date which is twelve
(12) full months following the date of termination, Executive shall be entitled
to executive-level outplacement services at the Company’s expense, not to exceed
$15,000. Such services shall be provided by a firm selected by Executive from a
list compiled by the Company.

(e) Termination for Cause, Voluntary Resignation Without Good Reason. If
Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason (other than as a result of Executive’s death or Permanent
Disability), the Company shall not have any other or further obligations to
Executive under this Agreement (including any financial obligations) except that
Executive shall be entitled to receive (i) Executive’s fully earned but unpaid
base salary, through the date of termination at the rate then in effect, and
(ii) all other amounts or benefits to which Executive is entitled under any
compensation, retirement or benefit plan or practice of the Company at the time
of termination in accordance with the terms of such plans or practices,
including, without limitation, any continuation of benefits required by COBRA or
applicable law. In addition, if Executive’s employment is terminated by the
Company for Cause or by Executive without Good Reason (other than as a result of
Executive’s death or Permanent Disability), all vesting of Executive’s unvested
Stock Awards previously granted to him or her by the Company shall cease and
none of such unvested Stock Awards shall be exercisable following the date of
such termination. The foregoing shall be in addition to, and not in lieu of, any
and all other rights and remedies which may be available to the Company under
the circumstances, whether at law or in equity.

(f) Delay of Payments. If at the time of Executive’s termination of employment
with the Company Executive is a “specified employee” as defined in Section 409A
of the Code, as determined by the Company in accordance with Section 409A of the
Code, and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is at
least six (6) months following Executive’s termination of employment with the
Company (or the earliest date as is permitted under Section 409A of the Code).



--------------------------------------------------------------------------------

(g) Release. As a condition to Executive’s receipt of any post-termination
benefits described in this Agreement, Executive shall execute and not revoke a
general release of all claims in favor of the Company (the “Release”)
substantially in the form attached hereto. It is understood that, as specified
in the applicable Release, Executive has a certain number of calendar days to
consider whether to execute such Release and, if provided under applicable law,
Executive may revoke such Release within seven (7) calendar days after
execution. Notwithstanding any provision to the contrary in this Agreement, no
post-termination benefits described in this Agreement shall be paid pursuant to
this Agreement unless, on or prior to the 60th day following the date of
termination, Executive’s Release has been executed and remains effective on such
date and any applicable revocation period has expired without the Release being
revoked by Executive.

(h) Exclusive Remedy. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of Executive’s rights to salary,
severance, benefits, bonuses and other amounts hereunder (if any) accruing after
the termination of Executive’s employment shall cease upon such termination. In
the event of a termination of Executive’s employment with the Company,
Executive’s sole remedy shall be to receive the payments and benefits described
in this Section 4. In addition, Executive acknowledges and agrees that he or she
is not entitled to any reimbursement by the Company for any taxes payable by
Executive as a result of the payments and benefits received by Executive
pursuant to this Section 4, including, without limitation, any excise tax
imposed by Section 4999 of the Code.

(i) No Mitigation. The amount of any payment or benefit provided for in this
Section 4 shall not be reduced by any compensation earned by Executive as the
result of employment by another employer or self-employment or by retirement
benefits and, as provided in Sections 4(b), (c) or (d), Executive’s (or his or
her dependents’) right to continued healthcare and life insurance benefits
following his or her termination of employment will terminate on the date on
which the applicable continuation period under COBRA expires. In addition,
loans, advances or other amounts owed by Executive to the Company may be offset
by the Company against amounts payable to Executive under this Section 4.

(j) Return of the Company’s Property. If Executive’s employment is terminated
for any reason, the Company shall have the right, at its option, to require
Executive to vacate his or her offices prior to or on the effective date of
termination and to cease all activities on the Company’s behalf. Upon the
termination of his or her employment in any manner, as a condition to the
Executive’s receipt of any post-termination benefits described in this
Agreement, Executive shall immediately surrender to the Company all lists, books
and records of, or in connection with, the Company’s business, and all other
property belonging to the Company, it being distinctly understood that all such
lists, books and records, and other documents, are the property of the Company.
Executive shall deliver to the Company a signed statement certifying compliance
with this Section 4(j) prior to the receipt of any post-termination benefits
described in this Agreement.



--------------------------------------------------------------------------------

(k) Waiver of the Company’s Liability. Executive recognizes that his or her
employment is subject to termination with or without Cause for any reason and
therefore Executive agrees that Executive shall hold the Company harmless from
and against any and all liabilities, losses, damages, costs and expenses,
including but not limited to, court costs and reasonable attorneys’ fees, which
Executive may incur as a result of the termination of Executive’s employment.
Executive further agrees that Executive shall bring no claim or cause of action
against the Company for damages or injunctive relief based on a wrongful
termination of employment. Executive agrees that the sole liability of the
Company to Executive upon termination of this Agreement shall be that determined
by this Section 4. In the event this covenant is more restrictive than permitted
by laws of the jurisdiction in which the Company seeks enforcement thereof, this
covenant shall be limited to the extent permitted by law.

5. Certain Covenants.

(a) Noncompetition. Except as may otherwise be approved by the Board, during the
term of Executive’s employment, Executive shall not have any ownership interest
(of record or beneficial) in, or have any interest as an employee, salesman,
consultant, officer or director in, or otherwise aid or assist in any manner,
any firm, corporation, partnership, proprietorship or other business that
engages in any county, city or part thereof in the United States and/or any
foreign country in a business which competes directly or indirectly (as
determined by the Board) with the Company’s business in such county, city or
part thereof, so long as the Company, or any successor in interest of the
Company to the business and goodwill of the Company, remains engaged in such
business in such county, city or part thereof or continues to solicit customers
or potential customers therein; provided, however, that Executive may own,
directly or indirectly, solely as an investment, securities of any entity which
are traded on any national securities exchange if Executive (x) is not a
controlling person of, or a member of a group which controls, such entity; or
(y) does not, directly or indirectly, own one percent (1%) or more of any class
of securities of any such entity.

(b) Confidential Information. Executive and the Company have entered into the
Company’s standard employee proprietary information and inventions agreement
(the “Employee Proprietary Information and Inventions Agreement”). Executive
agrees to perform each and every obligation of Executive therein contained.

(c) Solicitation of Employees. Executive shall not during the term of
Executive’s employment and for the applicable severance period for which
Executive receives severance benefits following any termination hereof pursuant
to Section 4(c) or (d) above (regardless of whether Executive receives such
severance benefits in a lump sum payment or over the length of the severance
period) (the “Restricted Period”), directly or indirectly, solicit or encourage
to leave the employment of the Company or any of its affiliates, any employee of
the Company or any of its affiliates.

(d) Solicitation of Consultants. Executive shall not during the term of
Executive’s employment and for the Restricted Period, directly or indirectly,
hire, solicit or encourage to cease work with the Company or any of its
affiliates any consultant then under contract with the Company or any of its
affiliates within one year of the termination of such consultant’s engagement by
the Company or any of its affiliates.



--------------------------------------------------------------------------------

(e) Rights and Remedies Upon Breach. If Executive breaches or threatens to
commit a breach of any of the provisions of this Section 5 (the “Restrictive
Covenants”), the Company shall have the following rights and remedies, each of
which rights and remedies shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity:

(i) Specific Performance. The right and remedy to have the Restrictive Covenants
specifically enforced by any court having equity jurisdiction, all without the
need to post a bond or any other security or to prove any amount of actual
damage or that money damages would not provide an adequate remedy, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide
adequate remedy to the Company; and

(ii) Accounting and Indemnification. The right and remedy to require Executive
(i) to account for and pay over to the Company all compensation, profits,
monies, accruals, increments or other benefits derived or received by Executive
or any associated party deriving such benefits as a result of any such breach of
the Restrictive Covenants; and (ii) to indemnify the Company against any other
losses, damages (including special and consequential damages), costs and
expenses, including actual attorneys’ fees and court costs, which may be
incurred by them and which result from or arise out of any such breach or
threatened breach of the Restrictive Covenants.

(f) Severability of Covenants/Blue Pencilling. If any court determines that any
of the Restrictive Covenants, or any part thereof, is invalid or unenforceable,
the remainder of the Restrictive Covenants shall not thereby be affected and
shall be given full effect, without regard to the invalid portions. If any court
determines that any of the Restrictive Covenants, or any part thereof, are
unenforceable because of the duration of such provision or the area covered
thereby, such court shall have the power to reduce the duration or area of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced. Executive hereby waives any and all right to attack the
validity of the Restrictive Covenants on the grounds of the breadth of their
geographic scope or the length of their term.

(g) Enforceability in Jurisdictions. The Company and Executive intend to and do
hereby confer jurisdiction to enforce the Restrictive Covenants upon the courts
of any jurisdiction within the geographical scope of such covenants. If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
wholly unenforceable by reason of the breadth of such scope or otherwise, it is
the intention of the Company and Executive that such determination not bar or in
any way affect the right of the Company to the relief provided above in the
courts of any other jurisdiction within the geographical scope of such
covenants, as to breaches of such covenants in such other respective
jurisdictions, such covenants as they relate to each jurisdiction being, for
this purpose, severable into diverse and independent covenants.

(h) Definitions. For purposes of this Section 5, the term “Company” means not
only Cadence Pharmaceuticals, Inc., but also any company, partnership or entity
which, directly or indirectly, controls, is controlled by or is under common
control with Cadence Pharmaceuticals, Inc.



--------------------------------------------------------------------------------

6. Insurance. The Company shall have the right to take out life, health,
accident, “key-man” or other insurance covering Executive, in the name of the
Company and at the Company’s expense in any amount deemed appropriate by the
Company. Executive shall assist the Company in obtaining such insurance,
including, without limitation, submitting to any required examinations and
providing information and data required by insurance companies.

7. Arbitration. Any dispute, claim or controversy based on, arising out of or
relating to Executive’s employment or this Agreement shall be settled by final
and binding arbitration in San Diego, California, before a single neutral
arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes (the “Rules”) of the American Arbitration Association, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction. Arbitration may be compelled pursuant to the California
Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If the parties are
unable to agree upon an arbitrator, one shall be appointed by the AAA in
accordance with its Rules. Each party shall pay the fees of its own attorneys,
the expenses of its witnesses and all other expenses connected with presenting
its case; however, Executive and the Company agree that, to the extent permitted
by law, the arbitrator may, in his or her discretion, award reasonable
attorneys’ fees to the prevailing party; provided, however, that the prevailing
party shall be reimbursed for such fees, costs and expenses within forty-five
(45) days following any such award, provided, further, that the parties’
obligations pursuant to this sentence shall terminate on the tenth
(10th) anniversary of the date of Executive’s termination of employment. Other
costs of the arbitration, including the cost of any record or transcripts of the
arbitration, AAA’s administrative fees, the fee of the arbitrator, and all other
fees and costs, shall be borne by the Company. This Section 7 is intended to be
the exclusive method for resolving any and all claims by the parties against
each other for payment of damages under this Agreement or relating to
Executive’s employment; provided, however, that neither this Agreement nor the
submission to arbitration shall limit the parties’ right to seek provisional
relief, including without limitation injunctive relief, in any court of
competent jurisdiction pursuant to California Code of Civil Procedure § 1281.8
or any similar statute of an applicable jurisdiction. Seeking any such relief
shall not be deemed to be a waiver of such party’s right to compel arbitration.
Both Executive and the Company expressly waive their right to a jury trial.

8. General Relationship. Executive shall be considered an employee of the
Company within the meaning of all federal, state and local laws and regulations
including, but not limited to, laws and regulations governing unemployment
insurance, workers’ compensation, industrial accident, labor and taxes.

9. Miscellaneous.

(a) Modification; Prior Claims. This Agreement and the Employee Proprietary
Information and Inventions Agreement set forth the entire understanding of the
parties with respect to the subject matter hereof, supersede all existing
agreements between them concerning such subject matter, including the Original
Agreement, between the Company and Executive, and may be modified only by a
written instrument duly executed by each party.

(b) Assignment; Assumption by Successor. The rights of the Company under this
Agreement may, without the consent of Executive, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any



--------------------------------------------------------------------------------

time, whether by purchase, merger or otherwise, directly or indirectly, acquires
all or substantially all of the assets or business of the Company. The Company
will require any successor (whether direct or indirect, by purchase, merger or
otherwise) to all or substantially all of the business or assets of the Company
expressly to assume and to agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place; provided, however, that no such assumption
shall relieve the Company of its obligations hereunder. As used in this
Agreement, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

(c) Survival. The covenants, agreements, representations and warranties
contained in or made in Sections 4, 5, 7 and 9 of this Agreement shall survive
any termination of Executive’s employment.

(d) Third-Party Beneficiaries. This Agreement does not create, and shall not be
construed as creating, any rights enforceable by any person not a party to this
Agreement.

(e) Waiver. The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.

(f) Section Headings. The headings of the several sections in this Agreement are
inserted solely for the convenience of the parties and are not a part of and are
not intended to govern, limit or aid in the construction of any term or
provision hereof.

(g) Notices. All notices, requests and other communications hereunder shall be
in writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or professional
messenger service), or sent by telex or telecopy or mailed first class, postage
prepaid, by certified mail, return receipt requested, in all cases, addressed
to:

If to the Company or the Board:

Cadence Pharmaceuticals, Inc.

ATTN: Secretary

12481 High Bluff Drive, Suite 200

San Diego, CA 92130

If to Executive:

At the address listed on the records of the Company

All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual



--------------------------------------------------------------------------------

receipt or delivery to the address. In case of service by telecopy, a copy of
such notice shall be personally delivered or sent by registered or certified
mail, in the manner set forth above, within three business days thereafter. Any
party hereto may from time to time by notice in writing served as set forth
above designate a different address or a different or additional person to which
all such notices or communications thereafter are to be given.

(h) Severability. All Sections, clauses and covenants contained in this
Agreement are severable, and in the event any of them shall be held to be
invalid by any court, this Agreement shall be interpreted as if such invalid
Sections, clauses or covenants were not contained herein.

(i) Governing Law and Venue. This Agreement is to be governed by and construed
in accordance with the laws of the State of California applicable to contracts
made and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Except as provided in Sections 5 and 7,
any suit brought hereon shall be brought in the state or federal courts sitting
in San Diego, California, the parties hereto hereby waiving any claim or defense
that such forum is not convenient or proper. Each party hereby agrees that any
such court shall have in personam jurisdiction over it and consents to service
of process in any manner authorized by California law.

(j) Non-transferability of Interest. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement shall be assignable
or transferable except through a testamentary disposition or by the laws of
descent and distribution upon the death of Executive. Any attempted assignment,
transfer, conveyance, or other disposition (other than as aforesaid) of any
interest in the rights of Executive to receive any form of compensation to be
made by the Company pursuant to this Agreement shall be void.

(k) Gender. Where the context so requires, the use of the masculine gender shall
include the feminine and/or neuter genders and the singular shall include the
plural, and vice versa, and the word “person” shall include any corporation,
firm, partnership or other form of association.

(l) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.

(m) Construction. The language in all parts of this Agreement shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.

(n) Withholding and other Deductions. All compensation payable to Executive
hereunder shall be subject to such deductions as the Company is from time to
time required to make pursuant to law, governmental regulation or order.



--------------------------------------------------------------------------------

(o) Code Section 409A Exempt.

(i) This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A of the Code, and, accordingly, the severance payment
payable under Section 4 shall be paid no later than the later of: (A) the
fifteenth (15th) day of the third month following Executive’s first taxable year
in which such severance benefit is no longer subject to a substantial risk of
forfeiture, and (B) the fifteenth (15th) day of the third month following the
first taxable year of the Company in which such severance benefit is no longer
subject to a substantial risk of forfeiture, as determined in accordance with
Section 409A of the Code and any Treasury Regulations and other guidance issued
thereunder. To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder.

(ii) If the Company and Executive determine that any compensation or benefits
payable under this Agreement may be or become subject to Code Section 409A and
related Department of Treasury guidance, the Company and Executive agree to
amend this Agreement or adopt other policies or procedures (including
amendments, policies and procedures with retroactive effect), or take such other
actions as the Company and Executive deem necessary or appropriate to (1) exempt
the compensation and benefits payable under this Agreement from Code
Section 409A and/or preserve the intended tax treatment of the compensation and
benefits provided with respect to this Agreement, or (2) comply with the
requirements of Code Section 409A and related Department of Treasury guidance.

(iii) As provided in Internal Revenue Notice 2007-86, notwithstanding any other
provision of this Agreement, with respect to an election or amendment to change
a time and form of payment under this Agreement made on or after January 1, 2008
and on or before December 31, 2008, the election or amendment may apply only to
amounts that would not otherwise be payable in 2008 and may not cause an amount
to be paid in 2008 that would not otherwise be payable in 2008.

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

CADENCE PHARMACEUTICALS, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

[Name of Executive]



--------------------------------------------------------------------------------

RELEASE

Certain capitalized terms used in this Release are defined in the Second Amended
and Restated Employment Agreement by and between CADENCE PHARMACEUTICALS, INC.,
a Delaware corporation (the “Company”), and                      (“Executive”)
dated as of December 12, 2008 (the “Agreement”) which Executive has previously
executed and of which this Release is a part.

Pursuant to the Agreement, and in consideration of and as a condition precedent
to the payments and benefits provided under the Agreement, Executive hereby
furnishes the Company with this Release.

Executive hereby confirms his/her obligations under the Company’s proprietary
information and inventions agreement.

On Executive’s own behalf and on behalf of Executive’s heirs, estate and
beneficiaries, Executive hereby waives, releases, acquits and forever discharges
the Company, and each of its subsidiaries and affiliates, and each of their
respective past or present officers, directors, agents, servants, employees,
shareholders, predecessors, successors and assigns, and all persons acting by,
through, under, or in concert with them, or any of them, of and from any and all
suits, debts, liens, contracts, agreements, promises, claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, fixed or contingent, suspected and unsuspected,
disclosed and undisclosed (“Claims”), from the beginning of time to the date
hereof, including without limitation, Claims that arose as a consequence of
Executive’s employment with the Company, or arising out of the termination of
such employment relationship, or arising out of any act committed or omitted
during or after the existence of such employment relationship, all up through
and including the date on which this Release is executed, including, but not
limited to, Claims which were, could have been, or could be the subject of an
administrative or judicial proceeding filed by Executive or on Executive’s
behalf under federal, state or local law, whether by statute, regulation, in
contract or tort. This Release includes, but is not limited to: (1) Claims for
intentional and negligent infliction of emotional distress; (2) tort Claims for
personal injury; (3) Claims or demands related to salary, bonuses, commissions,
stock, stock options, or any other ownership interest in the Company, vacation
pay, fringe benefits, expense reimbursements, severance pay, front pay, back pay
or any other form of compensation; (4) Claims for breach of contract; (5) Claims
for any form of retaliation, harassment, or discrimination; (6) Claims pursuant
to any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended, the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the federal
Employee Retirement Income Security Act of 1974, as amended, the federal
Americans with Disabilities Act of 1990, the California Fair Employment and
Housing Act, as amended, and the California Labor Code; and (7) all other Claims
based on tort law, contract law, statutory law, common law, wrongful discharge,
constructive discharge, fraud, defamation, emotional distress, pain and
suffering, breach of the implied covenant of good faith and fair dealing,
compensatory or punitive damages, interest, attorneys’ fees, and reinstatement
or re-employment. If any court rules that Executive’s waiver of the right to
file any administrative or judicial charges or complaints is ineffective,
Executive agrees not to seek or accept any money damages or any other relief
upon the filing of any such administrative or judicial charges or complaints.



--------------------------------------------------------------------------------

Executive acknowledge that he/she has read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” Executive
hereby expressly waives and relinquishes all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to
his/her release of any unknown Claims Executive may have against the Company.

Notwithstanding the foregoing, nothing in this Release shall constitute a
release by Executive of any claims or damages based on any right Executive may
have to enforce the Company’s executory obligations under the Agreement, any
right Executive may have to vested or earned compensation and benefits, or
Executive’s eligibility for indemnification under applicable law, Company
governance documents, Executive’s indemnification agreement with the Company, if
any, or under any applicable insurance policy with respect to Executive’s
liability as an employee or officer of the Company.

If Executive is 40 years of age or older at the time of the termination,
Executive acknowledges that he/she is knowingly and voluntarily waiving and
releasing any rights he/she may have under ADEA. Executive also acknowledges
that the consideration given under the Agreement for the Release is in addition
to anything of value to which he/she was already entitled. Executive further
acknowledges that he/she has been advised by this writing, as required by the
ADEA, that: (A) his/her waiver and release do not apply to any rights or claims
that may arise on or after the date he/she executes this Release; (B) Executive
has the right to consult with an attorney prior to executing this Release;
(C) Executive has 21 days to consider this Release (although he/she may choose
to voluntarily execute this Release earlier); (D) Executive has 7 days following
the execution of this Release to revoke the Release; and (E) this Release shall
not be effective until the date upon which the revocation period has expired,
which shall be the 8th day after this Release is executed by Executive, without
Executive’s having given notice of revocation.

Executive further acknowledges that Executive has carefully read this Release,
and knows and understands its contents and its binding legal effect. Executive
acknowledges that by signing this Release, Executive does so of Executive’s own
free will, and that it is Executive’s intention that Executive be legally bound
by its terms.

 

Print Name:  

 

 

Date:  

 